Bay, Judge,
delivered the opinion of the court.
This was a suit by the endorsee against the endorser of a promissory note, but it does not appear from the face of the petition whether it was negotiable or not. Judgment was rendered by default. The record does not show that a motion was made to arrest or set aside the judgment, nor was any bill of exceptions filed in the cause. No question of law is saved for the consideration of this court.'*
Judgment affirmed ;
the other judges concurring.

 The petition, it will be observed, upon its face sets forth a good cause of action against the assignor of a non-negotiable note; as for the purpose of the suit, it is presumed the petition sets out the note according to' its legal effect» There was, therefore, no error apparent upon the face of the record. — Bm?-.